DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021, has been entered.
 	Claims 39, 40, 42-46, 49-54 and 67-75 are pending.

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Response to Arguments
	The claims are amended to recite “wherein at least a portion of the wax material is exposed to at least one of the liquid component and the surfactant in the liquid formulation.”  The amendment is similar to a previous amendment filed, 8/24/2020, which recited that “at least a portion of the wax material s [sic] exposed to both the surfactant and the liquid component in the liquid formulation.”  This limitation was rejected in the office action mailed 10/06/2020 (“OA”), under the first paragraph of pre-AIA  35 U.S.C. 112 on the ground that the specification, which provides ordinary emulsion technique(s) provides no basis for the limitation “wherein at least a portion of the wax material is exposed to both the surfactant and the liquid component in the liquid formulation.”  OA at pages 3-4.  Rather than successfully argue to the contrary, 
Applicant argues that there is support in the specification for the amendment because in making the liquid formulation the wax was exposed to the liquid or surfactant at one time.  See Reply at pages 8-9.  The argument is not persuasive because the limitation is not read as a product-by-process limitation but rather a structural limitation.  There is no support in the specification for such structure.  To be sure, Applicant argues that there is support for the amendment because the particles are “suspended” within the liquid formulation.  However, this is attorney argument that bootstraps for alleged support.   As alluded to in the Response to Arguments section in the preceding Final office action mailed 5/7/2021, a “suspension” supports simply the notion of electret particles being suspended within liquid formulation, and not “wherein at least a portion of the wax material is exposed to at least one of the liquid component and the surfactant in the liquid formulation.”  This is particularly apropos where the limitation under the broadest reason interpretation includes the wax being exposed to both the surfactant and liquid component or the wax being exposed to the liquid component when there is a surfactant present.
Incidentally, Applicant incorrectly asserts that “[t]he Office acknowledges that for a wax particle suspended in a liquid formulation containing a liquid component and a surfactant, it would be clear that at least a portion of the wax material would at any given time be exposed to either of the surfactant or the liquid component.”  Reply at pages 8-9.  This is incorrect at least to 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39, 40, 42-46, 49-54 and 67-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance, Applicant fails to point to any support in the specification for the limitation “wherein at least a portion of the wax material is exposed to at least one of the liquid component and the surfactant in the liquid formulation.”  Indeed, no description of such a feature is disclosed in the specification.

One aspect of this invention is a biodegradable wax carrier for insect pheromones selected from the group consisting of paraffin, beeswax, carnauba wax, lanolin, shellac wax, bayberry wax, sugar cane wax, microcrystalline, ozocerite, ceresin, montan, candelilla wax, and a combination thereof

Col. 2, lines 59-64.   In particular Delwiche et al. teaches that the composition is an aqueous emulsion comprising a pheromone dispersed and entrapped in a biodegradable wax carrier (current claim 44).  See claim 1.  Delwiche et al. also teaches emulsifiers which would read on “a surfactant.” See col. 7, lines 39-45.  Delwiche at al. teaches that “[a]dditional water, or emulsifiers, if needed for emulsification, are added to form the final composition.”  Col. 8, lines 5-7.   One of ordinary skill in the art would presume that at least a portion of the wax material would be exposed to either the surfactant or the liquid component but not both.  Why would Applicant’s emulsion composition be any different, particularly when they involve the same if not similar steps as discussed below?  Accordingly, Applicant’s specification which provides ordinary emulsion technique(s) provides no basis for the limitation “wherein at least a portion of the wax material is exposed to at least one of the liquid component and the surfactant in the liquid formulation.”  
	Additionally, it has been held that “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification...demonstrates that the applicant has invented species sufficient to support a claim to a genus” with such breadth.  Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1171 (Fed. Cir. 2010).  An adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties of species Id., quoting Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997).  
	Here, the specification fails to describe any liquid formulation comprising anything other than but i) an electret particle made of carnauba wax and Mavirk, and ii) Libsorb or Silwet L77 as surfactants.  Not only does the specification fail to present formulations comprising other ingredients, the specification does not teach any amounts for these ingredients such that any amount would result in particles having the size within the claimed range and structure of a portion of the wax material being exposed to at least one of the liquid component and the surfactant in the liquid formulation.
	Accordingly, one of ordinary skill in the art would not reasonably recognize that such claim breadth was actually in the applicants’ possession as of the filing date.  “Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others.  ‘[A] patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.’”  Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004).  Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” – that is, conceive of the complete and final invention with all its claimed limitations – and disclose the fruits of that effort to the public.  Id. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
s 39, 40, 42-46, 49-51, 54 and 67-74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delwich et al. (U.S. Patent 6,001,346) in view of Howse (WO 97/33472 A1). 
Regarding claim 39, Delwiche et al. teaches “[a] sprayable or solid biodegrable wax carrier for insect pheromones and a method for constant release rate of the pheromone from the biodegradable wax."  Abstract.  Specifically, Delwiche provides:
One aspect of this invention is a biodegradable wax carrier for insect pheromones selected from the group consisting of paraffin, beeswax, carnauba wax, lanolin, shellac wax, bayberry wax, sugar cane wax, microcrystalline, ozocerite, ceresin, montan, candelilla wax, and a combination thereof

Col. 2, lines 59-64.  In particular Delwiche et al. teaches that the composition is an aqueous emulsion comprising a pheromone dispersed and entrapped in a biodegradable wax carrier (current claim 44).  See claim 1 of Delwiche et al.  Delwiche et al. also teaches emulsifiers, e.g., polyoxyethylene-sorbitan monooleate, which would read on “a surfactant.” See col. 7, lines 39-45.  Delwiche at al. teaches that “[a]dditional water, or emulsifiers, if needed for emulsification, are added to form the final composition.”  Col. 8, lines 5-7.  Notably, in Example 1 Delwiche et al. teaches first mixing the pheromone with emulsifier in molten wax then adding water.  This is the same order of steps as Applicant’s pre-mixing of wax with a small volume of surfactant before adding it to water that Applicant assert leads narrower particle size ranges and to “wherein at least a portion of the wax material is exposed to at least one of the liquid component and the surfactant in the liquid formulation.” 
	Delwiche et al. also teaches that the formulation may include other bioactive compounds in addition to the insect pheromones or without the pheromones.  See col. 3, lines 1-5.  Bioactive compounds include pesticides.  See col. 4, lines 39-40.  However, Delwiche et al. does not 
Howse teaches “a pesticidal or herbicidal compositions in particulate form which comprises composite particles each comprising a core of an inert substrate having a pesticide or herbicide associated therewith and a coating of an electrically resistive material carrying an electrostatic charge.”  Abstract.  The electrically resistive material “readily accepts an electrical charge, such as a wax.”   While Howse et al. does not expressly states that such particles are electrets, this much is implied in that Howse also recognizes the prior art of electrostatically charged powder as described in WO 94/009801, and which Applicant admits are “essentially electret particles.”  Reply, filed 11/8/2016, at page 10.  The particles have a particle size in the range of form [sic] 1 to 100 µm , preferably 20 to 60 µm.”  Page 3, lines 26-28.
Howse provides examples demonstrating the mortality of cockroaches, i.e., an arthropod.   See e.g., Example 1.  In addition to disclosing insecticides (current claims 43 and 70), see e.g., page 2, line 28, Howse teaches the use of sexual phermones as attractants (current claims 42, 44, 69 and 71).  Page 5, line 10.  These disclosures imply arthopocidal chemicals and pheromones as recited in these claims. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Delwich et al. by incorporating an arthopodicial agent taught by Howse et al.  In this regard, it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Further, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   Indeed, one of ordinary skill in the art would have a reasonable expectation of success in incorporating an arthropodicial agent in the composition of Delwich et al. because Howse et al. teaches using such an agent with wax material that “ensur[es] good attachment and controlling the release rate.”  Page 5, lines 28-30. 
Regarding claims 49 and 50, the identification of target insects merely indicates an intended use of the claimed composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claim 51, Howse teaches that the term “pesticide” includes “insect growth regulators.”  Page 2, lines 28-29.
Regarding claim 54, Howse teaches that the composition gets on the feet of insect or mites.  Page 6, lines 9. 

Claims 52 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delwich et al. (U.S. Patent 6,001,346) in view of Howse (WO 97/33472 A1) as applied to claims 39, 40, 42-46, 49-51, 54 and 67-74 above and further in view of Howse et al. (WO 00/01236 A1) (hereinafter, “Howse et al.”)  
Teachings of Delwich et al. and Howse are discussed above.
Neither Delwich et al. nor Howse a chemical agent selected from the groups recited in claims 52 and 53.

behaviour modifying chemical” (current claims 42-44).  Abstract.  “By the term ‘pesticide’ as used herein is meant an insecticide, acaricide, fungicide, insect growth regulator, chemosterilant, bacterium, fungus or virus” (current claims 42-46 and 49-51).  Para. [0010].  Specifically, “[n]aturally occurring insecticides include materials such as plant extracts and essential oil, including oil of thyme” (current claims 52 and 53).  Para. [0018].  “The efficacy and power of adhesion of electrostatically charged particles depends on their ability to attach to the insect cuticle because it is an electret” (current claims 39(i), in part, and current claim 54).  Para. [0014]; see also para. [0023]. According to Howse et al. the particles are coated with a material which is carrier for the pesticide or behavior modifying chemical, wherein the carrier comprises a substance from a lipid, a resin and a polymer (current claim 39(ii) and 40).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to further modify the combined teachings of Delwich et al. and Howse  with that of Howse et al. and reach the instantly claimed invention.   In this regard, one of ordinary skill in the art looking to practice the Howse’s general teaching with respect to a natural insecticide need only look to Howse et al.'s more specific teaching in this regard with respect to thyme oil.   In this regard, it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1The Abstract of the WO 94/00980 provides, “Pest Control wherein at least part of a pest is exposed to particles which carry an electrostatic charge . . . and comprise a wax.”